Citation Nr: 0703951	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to his service-connected 
bilateral hearing loss and tinnitus disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2006).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2006).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2006).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for bilateral sensorineural 
hearing loss (50 percent) and tinnitus (10 percent).  At 60 
percent, his combined disability rating meets the schedular 
criteria for consideration of a TDIU because these 
disabilities affect a single body system (the ear) and are 
the result of a common etiology (acoustic trauma).  See 38 
C.F.R. §§ 4.16(a), 4.25 (2006).  Although the veteran meets 
the percentage requirements under 38 C.F.R. § 4.16(a), the 
objective medical evidence simply does not show that the 
disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

The veteran claims that he is entitled to a TDIU because he 
cannot be gainfully employed due to his service-connected 
hearing loss, which continues to deteriorate.  See March 2005 
notice of disagreement (NOD).  Although he did not provide 
information regarding his education and employment history in 
his claim for TDIU, the evidence of record indicates that he 
was last employed in 1988 as a truck driver for a dairy.  See 
June 1999 VA Form 21-526; November 2003 VA compensation and 
pension (C&P) audio examination report; VA Form 21-8940 
received February 2004.  

In connection with his claim for TDIU, the RO requested a 
medical opinion as to the effect of the veteran's service-
connected disabilities on his ability to work, which was 
provided in March 2004.  The VA examiner who conducted the 
November 2003 examination opined that the hearing loss 
exhibited during that examination would not limit the 
veteran's employability in an office-type setting, if the 
environment was relatively quiet.  Working in an outside 
environment, however, where background noises are usually 
louder, might create more difficulty.  The examiner further 
indicated that hearing aids would enhance the veteran's 
hearing ability so that he could function normally in an 
office-type setting.  See addendum.  

The medical opinion of record indicates that the veteran's 
hearing loss would not contribute to his unemployability in a 
relatively quiet environment, such as an office.  While the 
Board does not doubt that the veteran's service-connected 
bilateral sensorineural hearing loss and tinnitus disability 
had some effect on his employability - and that, as the 
veteran has described, the service-connected hearing loss 
could pose problems answering phones - the preponderance of 
the evidence does not support his contention that his service 
connected disabilities are of such severity so as to preclude 
his participation in any form of substantially gainful 
employment.  The March 2004 opinion essentially is that the 
veteran can work in a quiet environment, but not in a noisy 
one.  Based on the opinion provided in March 2004, 
entitlement to a TDIU is not warranted.  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See March 2004 letter.  A June 2005 statement of the 
case (SOC) later advised him of the need to provide any 
evidence in his possession that pertains to the claim.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  Although the veteran was not provided 
notice of the effective date of any grant of TDIU, there is 
no prejudice in proceeding with the issuance of a final 
decision as the claim is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA medical records have been associated 
with the claims file and the RO sought an appropriate opinion 
regarding whether his service-connected disabilities affect 
his ability to work.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  The veteran's representative has argued that the 
November 2003 test results, on which the March 2004 opinion 
is based, are "stale" - particularly in light of the 
veteran's statement that his hearing has deteriorated - and 
asserts that another examination should be conducted.  In 
this case, however, the question is whether the veteran's 
hearing loss and tinnitus prevents him from working, not 
whether a higher schedular disability evaluation should be 
assigned.  The veteran reported in March 2004 that he had no 
new medical evidence, and the mere passage of time does not 
support a conclusion that the November 2003 test results or 
the March 2004 opinion do not accurately reflect whether the 
veteran is currently able to work.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


